Dismissed and Memorandum Opinion filed July 8, 2010.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-10-00313-CV
____________
 
HOMERO DE LEON, Appellant
 
V.
 
CRUZ FLORES, Appellee
 

 
On Appeal from the County Court at Law No. 7
Bexar County, Texas
Trial Court Cause No. 311801
 

 
M E M O R
A N D U M   O P I N I O N
This is
an appeal from a judgment signed October 28, 2009.  On July 1, 2010, the
parties filed an agreed motion to dismiss the appeal because all issues have
been settled and compromised.  See Tex. R. App. P. 42.1.  The motion is granted.
Accordingly,
the appeal is ordered dismissed.
PER
CURIAM
 
Panel consists of Chief Justice Hedges and Justices
Yates and Boyce.